Citation Nr: 1127896	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from July 1986 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans (VA) Regional Office (RO).

The Veteran testified at a September 2008 Travel Board hearing.  A copy of the transcript has been placed in the record.

In December 2008 and March 2010 the Board remanded the claim for further development.

The Board notes that the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) was also originally developed for appellate review and was addressed in the December 2008 and March 2010 Board remands.  The TDIU claim was ultimately granted by the RO in a March 2011 rating action and this benefit was granted for the full period on appeal.   Therefore, this issue is no longer in appellate status.  Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).


FINDING OF FACT

The most probative evidence indicates that the Veteran does not have a diagnosed low back disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a March 2004 letter, issued prior to the rating decision on appeal, and in a December 2008 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in March 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, private and VA medical records, records from the Social Security Administration (SSA), the reports of VA examinations, vocational rehabilitation records and hearing testimony.  In addition, the prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  In 
this regard, the December 2008 letter requested information concerning medical treatment from the Veteran.  Moreover, the Veteran was afforded a VA examination and an opinion on his claim was provided following claims file review.   

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that service connection is warranted for a low back disability.  The only reference to low back pain in the service treatment records is in September 1993, when the Veteran was seen for a follow-up concerning his kidney.  He complained of low back pain, and the assessment was urinary tract infection.  The spine was normal on the separation examination in June 1994.  The Veteran denied having recurrent low back pain on the Report of Medical History dated in June 1994.  The accompanying physical examination noted a normal spine.

On VA examination in October 2004, the Veteran reported that his back started giving him problems in 1999 and that it has continued to get worse.  He reported that he saw a chiropractor in 1994 and was told following an x-ray that he had a crooked back.  He also said that in 1995 he saw a physician who put him on physical therapy.  Currently, he reported pain that was intermittent and that radiated up to his neck.

On physical examination, the examiner noted that the Veteran did not appear to have problems with his back, but just with his neck (for which he currently service-connected).  The Veteran reported that he actually felt that his problems were from pain radiating from his neck down into his back.  There was no evidence of any deformities of the lower back.  There was muscle spasm and tenderness along the paraspinal muscles of the back.  There was no evidence of any decreased range of motion, but there was some slight discomfort but nothing really significant.  Leg raising test was normal.  The diagnosis was "chronic lumbar pain without any neurological deficit or loss of range of motion."  X-rays were normal.  The examiner noted that the low back disability, both objectively and subjectively, did not appear to be a problem and it was as least as likely as not related to service.  

An April 2007 VA outpatient treatment record revealed that the Veteran complained of increased neck and back pain.

On VA examination in August 2010, following review of the claims file and examination of the Veteran, the examiner concluded that there was insufficient objective clinical evidence to diagnose any acute or chronic orthopedic lumbar spine condition.  Specifically, the examiner noted inconsistencies in objective findings of sciatic stretch signs, whereby the Veteran had increased pain with relaxation of the sciatica and the symptoms were not anatomically appropriate or accurate with regard to sciatic distribution.  The examiner noted that the Veteran's responses seemed exaggerated with him yelling out in a startling manner when his lower extremities were examined.  There was no information to suggest sciatica.   Moreover, the examiner stated that the Veteran's sensation, deep tendon reflexes, muscle size and tone of both calves were equal and in good function with muscle strength testing which suggested that he lacked any significant lumbar spine condition.  

In this case, the Board finds it significant that neither VA examination provided an actual diagnosis of a low back disability.  While the October 2004 VA examiner included in the list of diagnoses "chronic lumbar pain without any neurological deficit or loss of range of motion," pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In addition, the most probative opinion of record was provided by the August 2010 VA examiner, who concluded that the Veteran does not currently suffer from a diagnosable acute or chronic orthopedic lumbar spine condition.  That 2010 examiner reviewed the claims file and examined the Veteran, and provided a detailed explanation pointing to evidence in the claims file as well as objective and clinical testing to support his conclusion.  Such opinion is therefore entitled to great probative weight.  

The Board acknowledges that the October 2004 examiner concluded that the Veteran's lumbar "disability" was as likely as not related to service.  However, as noted above, pain is not a disability without an underlying disorder.  In any event, the examiner's opinion that the Veteran's lumbar pain was related to service was not supported by any rationale, and it is unclear whether the claims file was reviewed by that examiner at the time the conclusion was rendered.  The fact that there was no rationale for the conclusion renders the opinion of no probative value, especially considering that the service treatment records revealed no injury to the back, the only back complaint was associated with a urinary tract infection, the Veteran was not diagnosed with or treated for any thoracolumbar spine disorder during service, the Veteran's spine was clinically normal on separation examination, and the Veteran denied having recurrent back pain on the Report of Medical History completed with his separation examination.  Accordingly, the Board affords no weight to the October 2004 examiner's opinion concerning the Veteran's low back pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

While the Veteran contends he suffers from a low back disability, as a lay person he is not competent to render a diagnosis for a spine disorder as such matter requires medical expertise.  In this regard, low back pain can have varied causes and requires objective testing by a medical professional to determine the nature or cause of the condition.  Thus, while the Veteran is competent to state that he suffers from back pain, he is not competent to determine the underlying etiology for such, if any.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  On the question of whether the Veteran has a low back disability to account for his subjective symptoms of pain, the Board finds that the opinion of the 2010 VA examiner is overwhelmingly more probative than the Veteran's lay contention. 

The existence of a current disability during the period of the appeal is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  As noted above, pain without an identifiable underlying malady is not a disability, and the most probative evidence of record indicates that the Veteran 
has not had a diagnosed low back disability during the course of the claim.  Accordingly, the preponderance of the evidence is against the claim and entitlement to service connection for a low back disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a low back disability is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


